 
 
I 
111th CONGRESS 2d Session 
H. R. 4723 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. Boyd introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To direct the Secretary of Commerce to study the Gulf of Mexico red snapper fishery and to limit the authority of the Secretary to promulgate any interim rules for the fishery, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gulf of Mexico Red Snapper Fishery Protection Act. 
2.Gulf of Mexico red snapper fishery 
(a)Stock assessment 
(1)RequirementThe Secretary of Commerce shall conduct a benchmark stock assessment of the Gulf of Mexico red snapper fishery. 
(2)Report to CongressThe Secretary of Commerce shall submit to Congress a report on the findings of the assessment required by paragraph (1). 
(b)Limitation on rules To shorten fishing season 
(1)In generalThe Secretary of Commerce may not promulgate any interim rule under section 305(c) of the Magnuson–Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(c)) or any final rule that decreases the number of fishing days in the Gulf of Mexico red snapper fishery to less than the number of such days in 2009— 
(A)prior to the date the Secretary submits to Congress the report required by subsection (a)(2); and 
(B)unless such report demonstrates the need for any such an interim or final rule. 
(2)Existing interim rulesAny interim rule promulgated under section 305(c) of the Magnuson–Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(c)) that decreases the number of fishing days in the Gulf of Mexico red snapper fishery to less than the number of such days in 2009 that was promulgated prior to the date of the enactment of this Act shall have no force or effect. 
 
